The information on which defendant was convicted charged that, on the first day of December, 1931, and for 30 days prior thereto, at the city of Battle Creek, she "did then and there knowingly accept, receive, levy, or appropriate certain moneys or valuable things, without consideration, from the proceeds of the earnings of one Opal Chambers, derived from prostitution."
Opal Chambers, whose home was in Kalamazoo, testified that on October 17, 1931, she went with the defendant to her home in Battle Creek under an arrangement that she should there engage in prostitution and pay to the defendant one-half of the moneys received by her; that she engaged in such acts at defendant's home until the 24th day of December, and that she paid the defendant between $25 and $30 each week pursuant thereto. Her testimony as to the arrangement under which she went with the defendant to Battle Creek is corroborated by that of an apparently disinterested witness.
The errors assigned are upon the admission or rejection of testimony on cross-examination of Opal Chambers and the defendant. We have examined the record with care, and are satisfied that the defendant was not prejudiced by the rulings of the court thereon. The defendant had a fair and impartial trial, and was ably defended by her counsel. No reversible error appears.
The judgment is affirmed.
McDONALD, C.J., and CLARK, POTTER, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 268